Citation Nr: 1822237	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability manifesting in right hand muscle atrophy.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for insomnia, secondary to tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

During his Board hearing, the Veteran requested an additional 60 days to submit additional evidence. Such request was granted and implemented.

In March 2018, the Veteran's motion to advance his case on the docket due to financial hardship was granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The evidence is in equipoise that the Veteran's right hand muscle atrophy causes functional impairment and is related to his military service.

2. After resolving reasonable doubt in favor of the Veteran, his tinnitus is related to his military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right hand muscle atrophy have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is well established that the Veteran has right hand muscle atrophy, but the record is inconsistent in diagnosing the source of the atrophy. Contrast December 2013 VA examination (diagnosing right hand carpal tunnel syndrome with thenar atrophy) with April 2014 VA treatment records (disclosing that there is no nerve conductive study evidence of carpal tunnel syndrome). Regardless of the formal medical diagnosis provided, the Veteran's muscle atrophy results in intermittent pain, cramps, and weakness in his grip, thereby resulting in functional impairment in the use of his hand. See, e.g., July 2014 VA examination. Accordingly, the Board finds that his right hand muscle atrophy rises to the level of a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir., April 3, 2018) (holding that pain which results in functional impairment can be considered a disability for VA purposes). 

The July 2014 VA examiner opined that the Veteran's muscle atrophy was less likely than not due to an in-service accident where an artillery shell fell and crushed his right hand, because his atrophy is consistent with a cervical root injury rather than localized nerves in the hand. However, the Veteran's treating physiatrist, Dr. B. Batizy, opined that it is most likely that his atrophy is due to his hand injury in service because that type of injury explains why the median sensory to digit III and combined sensory index are normal yet his abductor pollicis brevis muscle is completely atrophied away. Moreover, he opined it was unlikely the cervical spine is the source of the atrophy because it would be "distinctly unusual" to have one muscle so severely selectively involved due to cervical radiculopathy. See May 2014 VA treatment records. Consequently, the Board finds the evidence is in equipoise that the Veteran's right hand atrophy is related to his military service, and service connection is warranted.

The Veteran reported that he was exposed to noise trauma during service, and experienced muffling or buzzing of his ears after shooting cannons. See May 2017 Board hearing. His military occupational specialty was as a cannon crewman. See DD 214, Certification of Release or Discharge from Active Duty. Consequently, noise exposure is conceded. While the Veteran testified that he did not realize any buzzing in his ears until two years after service, he clarified that he experienced it in service and only "paid attention" to it once he was no longer around the cannons. See May 2017 Board hearing. His testimony is consistent with his reports that he first experienced tinnitus when he first got out of service. See July 2014 VA examination. While the July 2014 VA examiner opined it was less likely than not that the Veteran's tinnitus is related to his military service, this opinion is given less probative weight because it relies on the absence of records demonstrating hearing loss and does not consider the Veteran's noise exposure around cannons. Accordingly, after resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is related to his military service and service connection is warranted.


ORDER

Service connection for right hand muscle atrophy is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran states that his sleep disorder is caused by his tinnitus. See May 2017 substantive appeal. He has been diagnosed with sleep apnea and insomnia. See, e.g., November 2016 and June 2017 VA treatment records. While at least one treating physician has attributed the Veteran's sleep problems to tinnitus, see November 2016 VA treatment records (diagnosing "insomnia, complicated by tinnitus"), there are unresolved medical questions as to the cause of his insomnia. See April 2008 VA treatment records (diagnosing psychophysiological insomnia, "likely triggered" by non-tinnitus related causes). Consequently, remand for a medical examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain copies of VA treatment records for the Veteran's disability from July 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disability are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his insomnia. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's insomnia is either caused or aggravated by the Veteran's service-connected tinnitus? The examiner must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). The examiner must discuss the Veteran's reports that his tinnitus affects his ability to sleep and the November 2016 VA treatment record diagnosing "insomnia, complicated by tinnitus."

If any disability is found to have been aggravated by the Veteran's tinnitus, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


